EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	CLAIM 9, LINE 9: after “the” inserted --fleet--.
	
The above change corrects an antecedence issue which was acknowledged by applicant in his remarks but appears to have inadvertently overlooked making the correction.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are distinguishable over the prior art.  As per claim 1, the claim includes many of the same distinguishing features set forth in US Patent No. 10,860,953 including a user element which includes an interface and a user application program which enables a user to enter data regarding a mission and facilitating at least one flight control for a drone during the mission and an owner element which includes an interface and owner application program for facilitating at least one drone control for the drone during the mission.  As per claim 8, the claim includes a fleet system element which includes verifying whether a user of a drone is permitted to execute a proposed mission and when the user is not permitted, proposing one or more revised mission parameters which upon approval of the user are communicated to an owner to provide a drone for accomplishing the proposed mission as revised.  As per claim 16, the claim sets forth a process for facilitating usage of a drone which includes receiving a proposed mission for a drone from a user and determining whether the proposed mission is acceptable and if not, presenting the user with the choice of revising the mission or an alternative mission.
Dependent claims 2-7, 9-15 and 17-20 are distinguishable for at least the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents are of general background interest in the drone usage environment:
● Binion et al. (US 10,410,291)- evaluates drone missions and assesses various mission parameters related thereto; deals primarily with risk assessment in commercial drone usage.
● Ilker, A. (Regulating Commercial Drones: Bridging the Gap Between American and Europe Drone Regulations)- discusses regulatory concerns regarding the use of drones including certification, user qualifications and limitations regarding use (mission).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661